 Case 1:17-cr-00173-MKB Document 34 Filed 07/15/19 Page 1 of 2 PageID #: 145
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
RMT:MTK                                            271 Cadman Plaza East
F. #2016R00664                                     Brooklyn, New York 11201


                                                   July 15, 2019

By ECF

The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Jason Christopher Hughes
                      Criminal Docket No. 17-173 (MKB)

Dear Judge Brodie:

               The government respectfully submits this letter in response to the defendant’s
motion to withdraw his guilty plea dated June 28, 2019. (ECF No. 33). As the Court is
aware, on December 18, 2017, the defendant pleaded guilty pursuant to a plea agreement
before the Honorable Steven M. Gold, United States Magistrate Judge, to two counts of
transmitting threats to injure, in violation of 18 U.S.C. § 875(c). (ECF No. 18). The
defendant was scheduled to be sentenced on July 2, 2019.

               In the instant motion, the defendant seeks relief from his guilty plea pursuant
to Federal Rule of Criminal Procedure 11(d)(2)(B). However, as the Court has yet to accept
the defendant’s plea, it is the government’s position that any motion to withdraw the plea is
more properly made pursuant to Rule 11(d)(1). Under that provision, a defendant may
withdraw a plea of guilty “before the court accepts the plea, for any reason or no reason.”
Fed. R. Crim. P. 11(d)(1). Indeed, the Second Circuit has stated that “a defendant may, as a
matter of right, withdraw his guilty plea before it has been accepted by the district court.”
United Stated v. Lopez, 385 F.3d 245, 250 (2d Cir. 2004). Accordingly, the government
 Case 1:17-cr-00173-MKB Document 34 Filed 07/15/19 Page 2 of 2 PageID #: 146



consents to the withdrawal of the guilty plea and respectfully requests that the Court schedule
a trial date for this matter.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:      /s/
                                                   Michael T. Keilty
                                                   Assistant U.S. Attorney
                                                   (718) 254-7528

cc:    Amanda David, Esq. (by ECF and Email)
       Clerk of Court (MKB) (by ECF)




                                              2
